Mr. Justice Clark delivered the opinion of the court. There is brought up for review by this appeal and by the one which follows it, No. 18093, the action of the Circuit Court of Cook County, in chancery, in appointing a receiver of the Fidelity Amusement Company and also a receiver of the Riverview Park Company. The two appeals were heard together in this court, and for convenience the facts hearing upon the case are more fully considered in the opinion rendered this day in the case last mentioned, being on the appeal of the Riverview Park Company. (Post, p. 623.) For the reasons stated in that opinion, we think no error was committed by the chancellor in appointing a receiver of the Fidelity Amusement Company, and his action in that respect is approved and the order affirmed. Order affirmed.